Case: 18-41127      Document: 00514818984         Page: 1    Date Filed: 02/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-41127                            FILED
                                  Summary Calendar                    February 1, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HORACIO LUGO MORALES, also known as Horacio Lugo, also known as
Horacio Morales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:17-CR-203-41


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Horacio Lugo Morales appeals the district court’s order of detention
pending trial. Lugo Morales argues that the district court’s conclusion that he
is a flight risk is unsupported by the evidence and that the court failed to
properly weigh the relevant factors in finding that he is a flight risk. The
district court found that he failed to rebut the presumption against detention



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41127    Document: 00514818984     Page: 2   Date Filed: 02/01/2019


                                 No. 18-41127

and that there was no condition or combination of conditions on which he could
be released.
      The district court’s determination is supported by the evidence of Lugo
Morales’s significant business, financial, and personal ties to Mexico and by
the evidence of his guilt. Given the record, the district court did not abuse its
discretion. See United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992);
United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). Accordingly, the order
of the district court is AFFIRMED.




                                       2